Citation Nr: 0009648	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958.

This appeal arose from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from chronic low back or left shoulder disabilities 
which can be related to his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of well grounded 
claims for service connection for low back and left shoulder 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. § 3.303(b), 3.307. 3.309 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), 

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).



FACTS

Low back

The veteran's service medical records showed that his back 
was within normal limits at the time of his entrance onto 
active duty in January 1954.  On January 22, 1955, he 
presented with complaints of pain in the lumbar area after 
being involved in a motor vehicle accident (he was a 
passenger in the rear seat).  The neurological evaluation was 
normal.  He reported tenderness to palpation over the 
paraspinal muscles at the D9 to L2 levels.  Deep tendon 
reflexes were hyperactive and equal.  An x-ray revealed a 
congenital nonunion of the posterior arch of L1; otherwise, 
the spine was unremarkable.  The diagnosis was strain of the 
paraspinal muscles.  On May 6, 1956, he presented with 
complaints of pain in the low back with radiation into the 
legs after lifting a heavy box.  On April 3, 1957, he 
complained of slight right lumbar muscle tenderness following 
a motor vehicle accident the previous day.  On April 8, 1957, 
he continued to report slight tenderness over the L2-3 area.  
There were no spasms present.  On May 26, 1957, after being 
treated with back exercises, he continued to report pain in 
the back, which radiated into the legs.  Deep tendon reflexes 
were equal and active and there was some hypesthesia in the 
right leg. Percussion over L4-5 produced pain down the right 
leg.  An x-ray was not adequate, but no abnormality was seen.  
The diagnosis was strain.  On June 1, 1957, he reported 
intermittent pain in the left buttock with radiation down the 
posterior left thigh brought on by exercise.  He was placed 
on light duty and given a back board.  By July 1957, there 
was some improvement, although long standing still caused 
pain.  The January 1958 separation examination contained no 
complaints concerning the low back and the objective 
evaluation was within normal limits.

Private treatment records developed between December 1982 and 
April 1998, noted that the veteran was seen on December 29, 
1982 with complaints of right-sided back pain after being 
involved in a truck accident the prior week.  The objective 
examination noted flattening of the lumbar lordotic curve 
with a list to the left.  He had decreased range of motion 
and was tender over the right side of the low back.  Straight 
legs raises were positive to 55 degrees on the right and were 
negative on the left.  The impression was probable 
lumbosacral strain, with a possible L4-5 disc lesion.  A CT 
scan showed a soft tissue bulge on the right anterior lateral 
aspect at L5-S1 and narrowing at L5-S1.  By May 1983, it was 
noted that he could return to work, although he was still 
reporting some back discomfort.  On February 28, 1992, he 
complained of back pain for the past six months.  He had good 
range of motion and the lumbosacral spine was nontender.  An 
x-ray revealed suspected degenerative disc disease at L4-5 
and L5-S1.  On June 23, 1997, he continued to refer to low 
back soreness and sciatica.


Left shoulder

The veteran's service medical records included a normal 
entrance examination performed in January 1954.  On October 
26, 1954, he reported to sick call with a shoulder complaint.  
He stated that he had been working in the barracks when 
someone bumped into him.  The diagnosis was dislocated left 
shoulder.  On August 27, 1956, he indicated that he had had a 
number of dislocations since the original injury.  The last 
one had occurred two weeks before while swimming.  His chief 
complaint was of tenderness and soreness.  He displayed pain 
in the shoulder girdle with motion.  A sling was provided and 
it was recommended that he not engage in any violent 
exercises.  On January 21, 1957, he again reported complaints 
of recurring dislocations.  An orthopedic consultation 
conducted on October 29, 1957, found full range of motion, 
without crepitus or pain.  Attempts at dislocation were 
unsuccessful.  The examiner noted that, following the initial 
dislocation, he had experienced episodes of partial 
subluxation, not true dislocations.  Surgery was not 
recommended, unless he were to continue to have subluxations 
or if he were to develop more dislocations.  An extension of 
enlistment examination conducted in February 1957 and the 
January 1958 separation examination made no mention of any 
left shoulder complaints and the objective evaluations were 
negative.

The veteran's private treatment records developed between 
December 1982 and April 1998 contained no references to any 
complaints of or treatment for a left shoulder disorder.

ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record shows 
that the veteran did complain of back pain and a left 
shoulder dislocation, with subsequent subluxations, during 
service.  Therefore, it is apparent that the evidence 
suggests the presence of injuries to the low back and left 
shoulder in service, thus satisfying one element of the 
Caluza test for well groundedness.  In regard to the low 
back, the evidence also indicates the presence of a current 
disability, that is, degenerative changes in the lumbosacral 
spine, which were first identified in 1982.  The question 
arises as to whether the low back injury noted in service 
resulted in the development of a "chronic" back disorder.  
After a careful review of the evidence of record, it is 
determined that that evidence does not support a finding of 
chronicity.  While the veteran did complain of a back injury 
in service, the objective records note no treatment for these 
complaints between July 1957 and his date of discharge in 
January 1958.  Significantly, there was no mention of any 
back complaints until 1982 following a truck accident some 14 
years after his separation.  The silence of these records 
argues against a finding of chronicity.  The veteran has 
expressed his belief that he has developed a chronic back 
disability as a result of the acute injury suffered in 
service; however, he is not competent, as layperson, to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The fact 
remains that there is no objective medical evidence of a 
connection between the acute injury noted in the service 
medical records and the subsequent diagnosis of degenerative 
changes in the lumbosacral spine.  Moreover, while 
degenerative changes were noted in 1982, the objective 
records do not indicate that these changes were present to a 
compensable degree within one year of his separation from 
service.  

In regard to the left shoulder, it is noted that there are no 
records subsequent to the January 1957 treatment note (the 
last inservice treatment of shoulder complaints) referring to 
any left shoulder condition.  Given the complete absence of 
any records pertaining to the left shoulder after this date, 
it cannot be argued that the dislocation experienced in 
service resulted in the development of a chronic shoulder 
disability.

Despite the fact that the veteran had not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that conditions (a low 
back injury and a left shoulder dislocation) were noted in 
service.  The evidence has also shown the existence of a 
current back disorder; no current left shoulder has been 
demonstrated.  Importantly, there is no indication of 
continuity of symptomatology of either the back or the left 
shoulder.  The veteran was discharged from service in 1958; 
he made no complaints about his low back until after a truck 
accident in 1982 and he has offered no post-service 
complaints about his left shoulder.  Under these 
circumstances, it is found that the veteran has failed to 
present evidence of well grounded claims for service 
connection for low back and left shoulder disorders.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left shoulder disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

